DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 30, 2021 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on November 30, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,316,612 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following examiner’s amendment was given in a telephone interview with Attorney Tamsen Valoir on January 6, 2022.
The application has been amended as follows: 
Claim 1:
A method of plug and abandonment (P&A) of a well, wherein said method comprises deploying a cast-in-place P&A plug into a well to be plugged and thereby plugging said well, said P&A plug comprising two materials, a first material being an expansion metal below a second material being an , under wellbore conditions, than a rock-to-rock plug of equal length with either said first material alone or said second material alone.
Claim 5:
A method of plug and abandonment (P&A) of a wellbore comprising: 
a. removing part of a wellbore casing at a location to be plugged to form a window to allow annular access; 
b. deploying a P&A plug that has two materials at said location to be plugged, wherein said deploying comprises: 
i. placing a first material being an expansion metal in the wellbore at bottom of the window; 
ii. heating and cooling said expansion metal, thereby expanding said expansion metal to form a cast-in-place rock-to-rock metal seal in the wellbore; 
iii. adding a second material being an adhesion resin onto said metal seal; and 
iv. curing the adhesion resin to form a rock-to-rock seal;
wherein said P&A plug has greater integrity, under wellbore conditions, than a rock-to-rock plug of equal length with either said first material alone or said second material alone.
Claim 7:
	Canceled
Claim 11:
A method of plug and abandonment (P&A) of a wellbore comprising: 
a. removing or perforating a part of a wellbore inner tubular, or both the inner tubular and casing at a location to be plugged to form a window to allow annular access; 
b. deploying a P&A plug that has two materials at said location to be plugged, wherein said deploying comprises: 

ii. heating and cooling said expansion metal, thereby expanding said expansion metal to form a rock-to-rock metal seal; 
iii. adding a second material being an adhesion resin onto said metal seal; and
iv. curing the adhesion resin to form a rock-to-rock seal;
wherein said P&A plug has greater integrity, under wellbore conditions, than a rock-to-rock plug of equal length with either said first material alone or said second material alone.
Claim 13:
	Canceled
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach the method as claimed.
Spencer, alone or in combination with Hansen et al., discloses and/or teaches methods of plug and abandonment comprising deploying/placing a two-material plug comprising an expansion metal below an adhesion resin as set forth in the Final Rejection (mailed September 23, 2021). The reference(s), however, fail to disclose these method steps in combination with the deployed/placed P&A plug having greater integrity, under wellbore conditions, than a rock-to-rock plug of equal length with either said first material alone or said second material alone as instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANURADHA AHUJA/Primary Examiner, Art Unit 3674